Citation Nr: 1614035	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-08 034	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 30, 2008, and entitlement to an evaluation in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Nashville, Tennessee, RO which continued the 20 percent evaluation.  In an August 2008 rating decision, the evaluation was increased to 40 percent, effective July 30, 2008.  The case was most recently certified to the Board by the St. Petersburg, Florida, RO.   

This appeal was most recently before the Board in December 2013, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2013 Board remand referred the issue of clear and unmistakable error (CUE) regarding the evaluation assigned for the Veteran's varicose veins in the September and October 1997 rating decisions.  The remand noted that the CUE claim and the increased rating claim on appeal were inextricably intertwined.  Thus, until the CUE matter had been fully adjudicated by the AOJ the Board could not issue a decision on the Veteran's claim for an increased disability evaluation in connection with an August 2007 rating decision.  

The AOJ denied the Veteran's CUE claim, in connection with the September and October 2007 rating decisions, in a July 2014 rating decision.  Notice of that decision was provided to the Veteran in July 2014.  The Board notes, however, that it appears the address used on the notice is incorrect; raising the question of whether the Veteran ever received notice of the decision on the CUE claim.

In August 2014, the RO provided the Veteran with a supplemental statement of the case (SSOC) addressing the claim for increased rating.  In a September 2014 response that specifically referred to the SSOC, the Veteran pointed out that the "this important document was addressed and mailed to the wrong street number 2916 and not 2615."  The heading of the Veteran's response noted a street address "2615."  It appears that subsequent correspondence from the Board to the Veteran was also sent to a street address "2916."  See February 23, 2016 correspondence.  In fact, that letter included two different street addresses in the same heading.  

The Board is unable to determine whether the Veteran ever received notice of the denial of the CUE claims.  As that issue is inextricably intertwined with the increased rating claim that is before the Board, the Board must remand the claim again to ensure that appropriate notice has been provided. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to clarify the Veteran's appropriate address.  See his September 2014 response to the SSOC, pointing out his correct address, as of that date.  

2.  After verifying the correct address, provide the Veteran notice of the July 2014 rating decision that denied the CUE claim and his appellate rights.  

3.  Thereafter, take all indicate action on the claim for increased rating.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




